NO. 12-20-00046-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

 WILLIE MIMS,                                                 §   APPEAL FROM THE 241ST
 APPELLANT

 V.
                                                              §   JUDICIAL DISTRICT COURT
 BOBBY GARMON AND MICHAEL
 TOLBERT, CHAIR OF THE SMITH
 COUNTY DEMOCRATIC PARTY,
 APPELLEES                                                    §   SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Willie Mims, filed an unopposed motion to dismiss this appeal. No decision
has been delivered in this appeal. Accordingly, Mims’s motion to dismiss is granted, and the
appeal is dismissed. See TEX. R. APP. P. 42.1(a).
Opinion delivered April 22, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                            APRIL 22, 2020


                                         NO. 12-20-00046-CV


                                WILLIE MIMS,
                                  Appellant
                                     V.
                   BOBBY GARMON AND MICHAEL TOLBERT,
               CHAIR OF THE SMITH COUNTY DEMOCRATIC PARTY,
                                  Appellees


                                Appeal from the 241st District Court
                          of Smith County, Texas (Tr.Ct.No. 20-0071-C)

                    THIS CAUSE came on to be heard on the motion of the Appellant to dismiss
the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion to dismiss be granted and the appeal be dismissed, and
that the decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.